EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Carey on 5/16/2022.

The application has been amended as follows: 

Claim 16:	A neural network for estimating illumination, the neural network comprising:
an encoder that is configured to encode an input image depicting at least a portion of a scene into an intermediate representation; and
an intensity decoder that is configured to decode the intermediate representation into an output light intensity map, wherein the light intensity map includes a pixel value corresponding to a location that is outside the portion of the scene depicted by the input image.

Allowable Subject Matter
Claims 1-7 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 1 and 16 pertains to a neural network comprising an encoder to encode an input image depicting at least a portion of a scene into an intermediate representation and an intensity decoder that is configured to decode the intermediate representation into an output light intensity map, wherein the light intensity map includes a pixel value corresponding to a location that is outside the portion of the scene depicted by the input image.

	The allowable subject matter in claim 3 pertains to a neural network comprising an encoder to encode an input image depicting at least a portion of a scene into an intermediate representation and an intensity decoder that is configured to decode the intermediate representation into an output light intensity map, wherein the neural network further comprises an environment map decoder configured to decode an output environment map from the intermediate representation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663